Exhibit 10.12

SEPARATION AND CONSULTING AGREEMENTS

     These SEPARATION AND CONSULTING AGREEMENTS (the "Agreements") are made and
entered into April 30, 2004, by and between U.S. AIRWAYS GROUP, INC.,
U.S. AIRWAYS, INC., both of which are Delaware corporations (individually and
collectively referred to as "Airways") and NEAL S. COHEN (the "Executive").

WITNESSETH:

     WHEREAS, the Executive has been employed as the Executive Vice
President-Finance and Chief Financial Officer of Airways; and

     WHEREAS, the Executive and Airways are parties to that certain Severance
Agreement dated April 8, 2002, as amended by letter dated July 25, 2002 (from
Jennifer C. McGarey) and by the First Amendment dated March 31, 2003 (the
"Severance Agreement"), as assumed by the First Amended Joint Plan of
Reorganization of Airways (the "Plan of Reorganization"), and as confirmed by
Order of the United States Bankruptcy Court for the Eastern District of Virginia
dated March 18, 2003; and

     WHEREAS, on April 30, 2004, Executive properly and timely tendered his
notice of termination of employment pursuant to Sections 5(e) and 12(b) of the
Severance Agreement for "Good Reason," with his employment to end on April 30,
2004 at 5:00 p.m. Eastern Daylight time;" and

     WHEREAS, Airways accepted such notice of termination of employment pursuant
to Section 5(e) of the Severance Agreement for "Good Reason" and has tendered
with the delivery of the Agreements by Executive the lump sum payment of
compensation equal to $1,523,032.70 (less applicable withholdings and
deductions) pursuant to and in accordance with Section 6(d)(1) of the Severance
Agreement calculated as follows: (i) Two (2) times the Executive's annual rate
of base salary in effect immediately prior to the Termination Date ($950,000);
(ii) Two (2) time the Executive's "target" bonus under the Airways Incentive
Compensation Plan for 2004 ($570,000); (iii) sixteen hours of accrued but unpaid
vacation (the "Severance Agreement Payment"); and

     WHEREAS, Executive acknowledges that Airways has tendered a check in the
amount of the Severance Agreement Payment and the Agreements shall have no force
and effect until such time that the check has cleared; and if it does not clear,
then the Agreements shall be null and void, except that the Severance Agreement
and Airways' obligations thereunder shall survive; and

     WHEREAS, Airways and the Executive mutually agree to enter into the
Agreements to specify the amount of payments and benefits to which Executive is
entitled upon his termination of employment and certain other matters; and

     WHEREAS, Airways and Executive expressly acknowledge that the Agreements
are separate and subsequent Agreements to the Severance Agreement; and

     WHEREAS, Airways and Executive expressly acknowledge that all amounts and
benefits were duly tendered under the terms of the Severance Agreement;

     NOW, THEREFORE, in consideration of the above premises and mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.     TERMINATION OF EMPLOYMENT.

       The Executive and Airways agree and acknowledge that the Executive's
employment with Airways ends as of 5:00 p.m. Eastern Daylight time on April 30,
2004 (the "Termination Date").

2.     RESIGNATION FROM POSITIONS.

       As of the Termination Date, the Executive tendered his resignation as
Executive Vice President-Finance and Chief Financial Officer of Airways, and as
an officer and director of each of Airways' affiliates and subsidiaries. The
Executive also resigns, as of the Termination Date, from any and all positions
with or related to Airways, its subsidiaries or its employee benefit plans in
which the Executive was elected or appointed, including any and all positions in
which the Executive was charged with fiduciary responsibility; and Airways
acknowledges that it accepted such resignation(s).

3.     STATUS AS AN AGENT.

       The Executive agrees that as of the Termination Date, the Executive
relinquishes all power as an agent of Airways and acknowledges that he cannot
bind Airways in any agreement, contract or promise and agrees not to represent
that he has such powers to third parties without the express written consent of
Airways.

4.     SEPARATION PACKAGE.

       The Executive shall receive the following:

A.     CASH COMPENSATION.

As set forth above, pursuant to Section 6(d)(1) of the Severance Agreement,
Airways has tendered, simultaneously with execution of the Agreements, a lump
sum payment equal to $1,523,032.70 (less any applicable withholdings and
authorized deductions), which amount represents the total of:



i.     Two (2) times the Executive's annual rate of pre-pay cut base salary
(which is $950,000); plus

ii.     Two (2) times the Executive's "target" bonus under the Airways Incentive
Compensation Plan for 2004 (which is $570,000); plus

                iii.     Sixteen (16) hours of accrued but unpaid vacation.

B.     EQUITY COMPENSATION.

Pursuant to the Executive's July 31, 2003 replacement Restricted Stock
Agreement, as of the Termination Date, 376,800 shares of restricted stock of
Airways previously granted to and held by the Executive shall immediately become
100% vested and transferable. The Executive holds Warrants for 223,200 shares of
Airways Class A Common Stock and 223,200 shares of Airways Class A Preferred
Stock pursuant to the July 31, 2003 replacement Warrant Agreement, which Airways
acknowledges are already 100% vested and exercisable, and which, unless
exercised, shall remain exercisable until April 1, 2010.



C.     EMPLOYEE BENEFITS.

All employee benefits provided to the Executive by Airways shall cease on the
Termination Date; provided, however, that the Executive shall be eligible for
COBRA continuation coverage and any other post-termination benefits (such as
conversion rights) available under the applicable terms of the various employee
benefit plans of Airways provided that he shall be entitled to the benefit of
any claim or amount (including reimbursement of medical expenses) he currently
has under any plan of Airways accrued prior to the Termination Date. No
contributions or accruals shall be made for the Executive under the Funded
Executive Defined Contribution Plan or the Unfunded Executive Defined
Contribution Plan for any period following the Termination Date. The Executive
shall be eligible for distributions and/or payments under any plans of Airways
in which he is a participant pursuant to the applicable terms and conditions of
such plans.



5.     CONSULTING SERVICES.

A.     PERFORMANCE OF CONSULTING SERVICES.

For a period of three (3) months following the Termination Date (the "Consulting
Period"), the Executive shall provide transitional consulting services to
Airways at such times and in such capacities as may reasonably be requested by
the President and Chief Executive Officer of Airways. The Consulting Period may
be extended by mutual agreement in writing of the parties, and, if extended
shall be terminable by either party on 30 days notice.



B.     CONSULTANT COMPENSATION.

Airways shall pay the Executive a monthly consulting fee of $50,000 in cash or
cash equivalent and $20,000 in future first class travel on Airways at a value
of (i) $200 per domestic flight roundtrip; (ii) $400 per Caribbean flight round
trip and (iii) $600 per European flight roundtrip for each full calendar month
of the Consulting Period during which he provides consulting services to Airways
under this Agreement, with a prorated daily amount for any partial months. The
consulting fee shall be paid to the Executive on a monthly basis in arrears as
of the last day of each month following submission of an invoice from the
Executive.



C.     CONSULTANT BUSINESS EXPENSES.

Airways shall reimburse the Executive for any reasonable business expenses that
he incurs while performing consulting services under this Agreement including
the preparation of this Agreement up to actual fees of $10,000, subject to his
compliance with Airways' policies and procedures regarding documentation for
reimbursement of business expenses.



D.     INDEPENDENT CONTRACTOR STATUS DURING CONSULTING PERIOD.

Executive shall provide consulting services under this Agreement as an
independent contractor to Airways so that, in his capacity as a consultant under
this Agreement, the Executive shall not be entitled to participate in any
employee benefit plans, coverages, payroll policies (such as vacation, holiday
or sick pay) or other programs of Airways during the Consulting Period
(provided, however, that the Executive may be eligible for certain continuation
coverages as a former employee pursuant to the terms of the applicable plans).
In addition, the Executive shall be responsible for reporting all income and
compensation provided to him by Airways for consulting services under this
Agreement, and the Executive shall be responsible for paying all social security
and federal, state and local income taxes, as well as any self-employment taxes,
arising therefrom. The Executive shall also be required to provide his own
workers' compensation coverage if such coverage is required by applicable law.
As an independent contractor for the Consulting Period, the Executive shall have
control over the method, manner and means of providing consulting services under
this Agreement.



6.     MUTUAL NONDISPARAGEMENT.

       The Executive agrees that he shall not, directly or indirectly, make any
untrue statement or criticism, written or oral, which is adverse to the
interests of Airways or that would cause Airways, its affiliates, subsidiaries,
divisions or its current and former officers, directors, employees, agents, or
shareholders embarrassment or humiliation or otherwise cause or contribute to
such persons being held in disrepute by the public or Airways' clients,
customers, or executives. Airways, including its senior officers and directors,
agree that they shall not, directly or indirectly, make any untrue statement or
criticism, written or oral, which is adverse to the interests of the Executive
or that would cause the Executive embarrassment or humiliation or otherwise
cause or contribute to the Executive being held in disrepute by the public or
Airways' clients, customers, or executives.

7.     COVENANT NOT TO DISCLOSE PROPRIETARY INFORMATION.

       During the Executive's employment with Airways, he has had access to and
become familiar with information that the parties acknowledge to be
confidential, valuable or uniquely proprietary information regarding Airways,
its products, services, customers and employees. For a period beginning on the
Termination Date and ending one (1) year following the Termination Date, the
Executive shall neither use nor disclose for any purpose any information
relating to the financial condition, prospects, capital stock, the manner of
doing business, customer lists, pricing information, inventory or any other
property of Airways, its officers, customers, or employees, or any other such
confidential, valuable or uniquely proprietary information. Information in the
public domain or information that is commonly known by or available to the
public through Airways' press releases, public documents, annual reports, SEC
filings or other public filings shall not be subject to this Section 7. This
provision shall not apply to the use of such information to carry out
Executive's Consulting Services, as defined in Section 5, or as required to be
disclosed by law.

8.     COVENANT NOT TO SOLICIT.

       Due to the Executive's extensive knowledge of the specifics of Airways'
business and its customers and clients, the Executive agrees that during the
period beginning on the Termination Date and ending nine (9) months following
the Termination Date, he will not, without the prior written consent of Airways,
either directly or indirectly, on his own behalf or in the service or on behalf
of others, solicit, or appropriate, or attempt to solicit, or appropriate, to
any business that competes with Airways' business any person or entity who
transacted business with Airways during the year preceding the Termination Date.
This provision shall be specific and shall apply only to any and all persons or
entities with whom the Executive has (i) had direct contact, (ii) been a party
to finance, marketing or sales strategies with regard to, or (iii) been privy to
finance, marketing or sales strategies with regard to such persons or entities.

The Executive agrees that during the period beginning on the Termination Date
and ending nine (9) months following the Termination Date, he will not, either
directly or indirectly, on his own behalf or in the service or on behalf of
others solicit, divert or hire away, or attempt to solicit, divert or hire away
to any business that competes with Airways' business any person then employed by
Airways or its related entities, or any person not then employed by Airways or
its related entities but employed by Airways at any time and for any period
after the date which is six (6) months prior to the Termination Date.

9.     RETURN OF AIRWAYS DOCUMENTS AND PROPERTY.

       The Executive hereby represents and warrants that, within thirty (30)
days following the Termination Date, he shall return to Airways all documents
(including copies and computer records thereof) of any nature which relate to or
contain proprietary or confidential information concerning Airways, its
customers or employees, and any and all property of Airways which has been in
his possession, including but not limited to any computers, computer programs,
equipment or limited use software licenses in his possession, provided, however,
that Executive shall be permitted to use such documents if necessary to carry
out Executive's Consulting Services, as defined in Section 5. The Executive
confirms that all confidential information is and shall remain the exclusive
property of Airways. All business records, papers and documents kept or made by
the Executive relating to the business of Airways shall be and remain the
property of Airways. For this purpose, information in the public domain or
information that is commonly known by or available to the public through
Airways' press releases, public documents, annual reports, SEC filings or other
public filings shall not be considered proprietary or confidential information.

10.     GENERAL RELEASE BY THE EXECUTIVE.

        Except as specifically provided in Section 11 hereof (Limitation of
Release by the Executive), for and in consideration of the mutual release
provided to the Executive by Airways in Section 12 below, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Executive does hereby, for and on behalf of himself and his related entities and
persons, fully and finally release, acquit and forever discharge Airways,
Airways' related entities and persons, all employee benefit plans of Airways and
all employee benefit plans of Airways' related entities, and such plans' related
entities and persons (collectively, "Airways Released Parties"), of and from any
and all claims, counterclaims, actions, causes of action, demands, rights,
damages, costs, expenses or compensation which the Executive and/or the
Executive's related entities and persons now have, or may have, or may hereafter
claim to have had as of the Termination Date, whether developed or undeveloped,
anticipated or unanticipated, based on any acts, omissions, transactions or
occurrences whatsoever occurring prior to and/or up until the Termination Date,
and specifically, but not by way of limitation, from those claims which are, or
arise by reason of, or are in any way connected with, or which are or may be
based in whole or in part on the employment relationship which existed between
the Executive and Airways and the termination of that employment relationship,
including, without limitation, (i) those claims arising under any foreign,
federal, state, county or municipal fair employment practices act and/or any
law, ordinance or regulation promulgated by any foreign, federal, state, county,
municipality or other state subdivision; (ii) those claims for breach of duty
and/or implied covenant of good faith and fair dealing; (iii) those claims for
interference with and/or breach of contract (express or implied, in fact or in
law, oral or written); (iv) those claims for retaliatory or wrongful discharge
of any kind; (v) those claims for intentional or negligent infliction of
emotional distress or mental anguish; (vi) those claims for outrageous conduct;
(vii) those claims for interference with business relationships, contractual
relationships or employment relationships of any kind; (viii) those claims for
breach of duty, fraud, fraudulent inducement to contract, breach of right of
privacy, libel, slander, or tortious conduct of any kind; (ix) those claims
arising under Title VII of the Civil Rights Act of 1964 and/or the Civil Rights
Act of 1991 and/or 42 U.S.C. Section 1981; (x) those claims arising under any
state or federal handicap or disability discrimination law or act, including but
not limited to the Rehabilitation Act of 1973 and the Americans with
Disabilities Act; (xi) those claims arising from any damages suffered at any
time by reason of the effects or continued effects of any alleged or actual
discriminatory or wrongful acts; (xii) those claims arising under or in reliance
upon any statute, regulation, rule or ordinance (local, state or federal);
(xiii) those claims arising under Employment Retirement Income Security Act of
1974, as amended, and/or the Family and Medical Leave Act; (xiv) those claims
arising under the workers' compensation laws of any state or other jurisdiction;
and (xv) any and all other claims arising under law or in equity in the United
States of America or in any foreign jurisdiction.

11.     LIMITATION OF RELEASE BY THE EXECUTIVE.

        Notwithstanding the provisions of Section 10 hereof, it is understood
and agreed that the waiver of benefits and claims contained in Section 10 does
not include a waiver or release of: (i) any right or claim that arises after the
date of this release; (ii) the right to payment of or provision of coverage
under any vested, nonforfeitable benefits to which the Executive or a
beneficiary of the Executive may be entitled under the terms and provisions of
any employee benefit plan, program, practice or policy of Airways described in
Section 4(b)(iv) and (vi) of the Severance Agreement which have accrued as of
the Termination Date; (iii) any rights he may have under the Restricted Stock
Agreement or the Warrant Agreement; (iv) any rights to indemnification under the
articles, by-laws, policies or other agreements with Airways that Executive was
entitled to receive prior to the Termination Date, including, without
limitation, a right of indemnification and defense of any claim brought against
Executive concerning actions taken by him in the course of his duties and
responsibilities described in Sections 2 and 5, above; and Airways and US
Airways Group, Inc., hereby agree to provide to Executive an indemnification
which is substantially similar to the indemnification offered to Seabury Finance
Advisors, LLC; (v) rights under any policy of directors and officers liability
insurance that covers or has covered Executive; (vi) rights to enforce any
release, indemnification or exculpation contained in the Plan of Reorganization;
and (vii) any right or claim as a stockholder of Airways. It is further
understood and agreed that the waiver of benefits and claims contained in
Section 10 shall not include a waiver or release of Airways' agreement to hereby
indemnify and hold Executive harmless in the event that Executive is required to
disgorge under Sections 544, 547, 548 549 or 550 of the U.S. Bankruptcy Code
and/or under state law fraudulent conveyance actions, any portion of the
Severance Agreement Payment or any payment under the Agreements; Airways further
agrees to guaranty any payments due to Executive under the Agreements.

12.     GENERAL RELEASE BY AIRWAYS.

         Except as specifically provided in Section 13 below, for and in
consideration of the mutual release provided to the Airways Released Parties by
the Executive in Section 10 above, and other good and valuable consideration,
the sufficiency of which is hereby acknowledged, Airways does hereby, for and on
behalf of itself and each and all of the Airways Released Parties, fully and
finally release, acquit and forever discharge Executive, Executive's heirs,
executors, administrators and his related entities and persons, of and from any
and all claims, counterclaims, actions, causes of action, demands, rights,
damages, costs, expenses or compensation which Airways and/or Airways Released
Parties now have, or may have, or may hereafter claim to have had as of the
Termination Date, whether developed or undeveloped, anticipated or
unanticipated, based on any acts, omissions, transactions or occurrences
whatsoever occurring prior to and/or up until the Termination Date, and
specifically, but not by way of limitation, from those claims which are, or
arise by reason of, or are in any way connected with, or which are or may be
based in whole or in part on the employment relationship which existed between
the Executive and Airways and the termination of that employment relationship,
including, without limitation, (i) those claims arising under any foreign,
federal, state, county or municipal fair employment practices act and/or any
law, ordinance or regulation promulgated by any foreign, federal, state, county,
municipality or other state subdivision; (ii) those claims for breach of duty
and/or implied covenant of good faith and fair dealing; (iii) those claims for
interference with and/or breach of contract (express or implied, in fact or in
law, oral or written); (iv) those claims for retaliatory or wrongful discharge
of any kind; (v) those claims for intentional or negligent infliction of
emotional distress or mental anguish; (vi) those claims for outrageous conduct;
(vii) those claims for interference with business relationships, contractual
relationships or employment relationships of any kind; (viii) those claims for
breach of duty, fraud, fraudulent inducement to contract, breach of right of
privacy, libel, slander, or tortious conduct of any kind; (ix) those claims
arising under Title VII of the Civil Rights Act of 1964 and/or the Civil Rights
Act of 1991 and/or 42 U.S.C. Section 1981; (x) those claims arising under any
state or federal handicap or disability discrimination law or act, including but
not limited to the Rehabilitation Act of 1973 and the Americans with
Disabilities Act; (xi) those claims arising from any damages suffered at any
time by reason of the effects or continued effects of any alleged or actual
discriminatory or wrongful acts; (xii) those claims arising under or in reliance
upon any statute, regulation, rule or ordinance (local, state or federal);
(xiii) those claims arising under Employment Retirement Income Security Act of
1974, as amended, and/or the Family and Medical Leave Act; (xiv) those claims
arising under the workers' compensation laws of any state or other jurisdiction;
and (xv) any and all other claims arising under law or in equity in the United
States of America or in any foreign jurisdiction.

13.     LIMITATION OF RELEASE BY AIRWAYS.

        Notwithstanding the provisions of Section 12, it is understood and
agreed that the waiver of benefits and claims contained in Section 12 does not
include a waiver or release of (i) any right or claim that arises after the date
of this release; (ii) any rights arising under the Severance Agreement, the
Restricted Stock Agreement, and the Warrant Agreement (to the extent such rights
under these agreements have not been addressed by the parties in this Agreement)
and this Agreement; or (iii) any claim against the Executive based on
intentional misconduct, fraud, misappropriation, or criminal misconduct.

14.     AMENDMENT OF AGREEMENT.

         It is expressly understood and agreed that this Agreement may not be
altered, amended, modified or otherwise changed in any respect or particular
whatsoever except in writing duly executed by the Executive and an authorized
representative of Airways acting on behalf of Airways.

15.     MISCELLANEOUS.

A.     BINDING AGREEMENT.

This Agreement shall be binding upon both the Executive and the Executive's
related entities and individuals, and upon Airways and Airways' related
entities. The undersigned parties, acting through their duly authorized officers
or individually, as the case may be, do hereby warrant that the signatories
hereto have express authority and have the legal capacity to enter into this
Agreement.



B.     WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any time or times be deemed a waiver or relinquishment of such
right or power any other time or times.



C.     CHOICE OF LAW

. This Agreement is to be construed in accordance with the laws of the State of
Delaware without regard to any conflict of law principles of such state.



D.     REMEDIES FOR BREACH OF AGREEMENT

. In the event of a breach of Sections 6, 7, and/or 8 of this Agreement or
conduct by the Executive threatening to breach Sections 6, 7, or 8 hereof, the
parties agree that Airways may seek temporary injunctive relief in a court of
competent jurisdiction. In the event of a breach of Section 6 of this Agreement
or conduct by Airways threatening to breach Section 6 hereof, the parties agree
that the Executive may seek temporary injunctive relief in a court of competent
jurisdiction. In no event shall an asserted violation of Sections 6, 7 and/or 8
by the Executive constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.



E.     MEDIATION AND ARBITRATION.

The parties hereto agree that any dispute or controversy arising out of,
relating to or in connection with the Agreements, or the interpretation,
validity, construction, performance, breach or termination thereof, shall first
be submitted to mediation; provided, however, that Airways may first seek
temporary injunctive relief pursuant to Section 13(d) hereof if it deems
necessary under the circumstances. The mediation shall be conducted within 45
days of either party notifying the other party of a dispute or controversy
regarding this Agreement. Airways and the Executive shall each pay half of the
costs and expenses of the mediation.



       In the event the dispute cannot be resolved through mediation, the
parties hereto agree that any dispute or controversy arising out of, relating to
or in connection with this Agreement shall then be settled by arbitration to be
held in Arlington, Virginia, in accordance with the Commercial rules of the
American Arbitration Association ("AAA") as then in effect.

        Either party may give written notice (by certified mail) to the other
party, demanding arbitration and specifying the issue(s) to be decided. The
demand must be made within 90 days of the date on which the act or omission
giving rise to the demand occurred. The party demanding arbitration shall
request a list of not less than nine arbitrators to conduct an arbitration
hearing from the AAA. Each party shall have the right to strike a name from the
list until only three names are remaining. The remaining named arbitrators shall
be selected to conduct the arbitration hearing.

        After the arbitrators are selected, the arbitrators will notify all
parties and will also specify a date, between 30 and 90 days from the selection
date, for the arbitration hearing. The timetable for the hearing may be
postponed only by agreement, or to allow for any court proceeding involving this
arbitration to be resolved prior to the arbitration hearing taking place.

        The arbitrators shall apply Delaware law to the merits of any dispute of
claim without reference to rules of conflict of law. The decision of the
arbitrators shall be final, conclusive and binding on the parties to the
arbitration.

        With regard to this section or any litigation regarding this Agreement,
all parties agree to jurisdiction and venue being proper before a state or
federal court (as appropriate) in Arlington, Virginia and waive all objections
each may have to that jurisdiction and venue.

F.     ENTIRE AGREEMENT BETWEEN PARTIES.

This Agreement constitutes the entire agreement between the Executive and
Airways pertaining to the subjects contained in it and supersedes any and all
prior and/or contemporaneous agreements, representations, or understandings,
written or oral between the parties, and after the check representing the Cash
Compensation has cleared, the Severance Agreement shall be deemed fully
satisfied and the parties shall have no rights, obligations or remedies
thereunder. This Agreement is intended to fully, completely, and forever resolve
all disputes or potential disputes based upon events, omissions or acts
occurring on or prior to the Termination Date as well as all other issues or
claims in any way arising out of or connected with the prior employment of the
Executive with Airways or the termination of that employment.



REMAINDER OF PAGE BLANK

SIGNATURE PAGE FOLLOWS

 

     IN WITNESS WHEREOF,

the undersigned have executed this Separation Agreement on the day and year
first above written.



          EXECUTIVE:

          Date:   April 30, 2004

          NEAL S. COHEN





          U.S. AIRWAYS GROUP, INC.

          By:  Elizabeth K. Lanier

          Date:  April 30, 2004

          Title:  Executive Vice President, Corporate Affairs, General Counsel
and Corporate Secretary





          U.S. AIRWAYS, INC.

          By: Elizabeth K. Lanier

          Date: April 30, 2004

          Title: Executive Vice President, Corporate Affairs, General Counsel
and Corporate Secretary